
	
		II
		110th CONGRESS
		1st Session
		S. 332
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 18, 2007
			Mr. Akaka (for himself,
			 Mr. Lieberman, and
			 Mr. Feingold) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002
		  to clarify the investigative authorities of the privacy officer of the
		  Department of Homeland Security, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Privacy Officer With Enhanced Rights
			 Act of 2007 or the “POWER Act of 2007”.
		2.Authorities of the privacy officer of the
			 Department of Homeland SecuritySection 222 of the Homeland Security Act of
			 2002 (6 U.S.C. 142) is amended—
			(1)by inserting (a)
			 Appointment and
			 responsibilities.— before The
			 Secretary; and
			(2)by adding at the end the following:
				
					(b)Authority
				To investigate
						(1)In generalThe senior official appointed under
				subsection (a) may—
							(A)have access to all records, reports,
				audits, reviews, documents, papers, recommendations, and other materials
				available to the Department that relate to programs and operations with respect
				to the responsibilities of the senior official under this section;
							(B)make such investigations and reports
				relating to the administration of the programs and operations of the Department
				that are necessary or desirable as determined by that senior official;
							(C)require by subpoena the production, by any
				person other than a Federal agency, of all information, documents, reports,
				answers, records, accounts, papers, and other data and documentary evidence
				necessary to performance of the responsibilities of the senior official under
				this section; and
							(D)administer to or take from any person an
				oath, affirmation, or affidavit, whenever necessary to performance of the
				responsibilities of the senior official under this section.
							(2)Enforcement of subpoenasAny subpoena issued under paragraph (1)(C)
				shall, in the case of contumacy or refusal to obey, be enforceable by order of
				any appropriate United States district court.
						(3)Effect of oathsAny oath, affirmation, or affidavit
				administered or taken under paragraph (1)(D) by or before an employee of the
				Privacy Office designated for that purpose by the senior official appointed
				under subsection (a) shall have the same force and effect as if administered or
				taken by or before an officer having a seal of office.
						(c)Supervision
						(1)In GeneralThe senior official appointed under
				subsection (a) shall report to, and be under the general supervision of the
				Secretary.
						(2)Notification to CongressIf the Secretary removes the senior
				official appointed under subsection (a) or transfers that senior official to
				another position or location within the Department, the Secretary shall—
							(A)promptly submit a written notification of
				the removal or transfer to Houses of Congress; and
							(B)include in any such notification the
				reasons for the removal or transfer.
							(d)Reports by senior official to
				CongressThe senior official
				appointed under subsection (a) shall submit reports directly to the Congress
				regarding performance of the responsibilities of the senior official under this
				section, without any prior comment or amendment by the Secretary, Deputy
				Secretary, or any other officer or employee of the Department or the Office of
				Management and
				Budget.
					.
			
